Citation Nr: 1736128	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-11 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenia, psychotic disorder not otherwise specified, major depressive disorder, and mood disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION
The Veteran had active duty service from August 2003 to February 2007.  This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the St. Petersburg, Florida, which confirmed and continued a previous denial of service connection for depression with psychosis.
In April 2011, the Veteran filed a claim for a TDIU.  Although the RO advised the Veteran via letter in September 2011 that his claim for a TDIU could not be processed (because the Veteran had not provided information that the RO needed in order to develop the claim), this issue was included in the May 2012 statement of the case (SOC).  The Veteran subsequently submitted a VA Form 9 substantive appeal, indicating that he wanted to appeal all of the issues listed on the SOC.  In light of the inclusion of this issue in the May 2012 SOC, and the Veteran's subsequent timely filing of a VA Form 9, that issue has also been included on the title page.
In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), in a May 2013 Board decision (by a VLJ other than the undersigned), the matter of service connection for depression with psychosis was recharacterized to include diagnoses of other psychiatric conditions including bipolar disorder, schizophrenia, psychotic disorder not otherwise specified, major depression disorder, and mood disorder.  In the May 2013 decision, the Board remanded both issues for additional development.

The case is now assigned to the undersigned.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran has an acquired psychiatric disorder which began in service and has persisted ever since.

CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal linkage between the disease or injury incurred or aggravated in service and the current claimed disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is a permanent increase in severity of the disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If the presumption of aggravation attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.

The clear-and-unmistakable-evidence standard is an "onerous" one, and requires that the no-aggravation result be "undebatable."  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet.App. 228, 232 (1991)); see also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999)).  The determination of whether the record contained clear and unmistakable evidence of sufficient weight to rebut this presumption of soundness and aggravation is subject to de novo review by this Court.  See Cotant v. Principi, 17 Vet. App. 116, 130 (2003). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48   (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345   (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board obtained an April 2017 VHA expert opinion to identify any psychiatric disorders diagnosed during the period under appeal, to address whether any of the Veteran's variously diagnosed psychiatric disorders preexisted his active service, whether such psychiatric disorders were aggravated by service, and whether any psychiatric disorders were incurred in or aggravated as a result of his active service or initially manifested within one year of separation from service.  The expert identified that during the course of the appeal the Veteran had been diagnosed with depression with psychotic features, borderline antisocial and avoidant personality disorder, alcohol use disorder, psychotic disorder not otherwise specified, bipolar disorder mixed with psychotic features, mood disorder, and schizophrenia (paranoid type).  She opined that the Veteran's depression clearly and unmistakably preexisted service and was not aggravated by his service.  She opined that the Veteran's psychosis not otherwise specified, schizophrenia, and bipolar disorder, mania with psychotic features did not preexisted prior to his military service.  She discussed the Veteran's in-service psychiatric treatment and opined that such conditions were at least as likely as not (a 50 percent or greater probability) incurred during the time he was on active duty. 

In this case, the evidence shows that the Veteran has been diagnosed with psychosis not otherwise specified, schizophrenia, and bipolar disorder, mania with psychotic features, and the April 2017 expert opined that such psychiatric disorders were incurred during his military service.  The VHA expert's opinion is accompanied by persuasive rationale that cites to supporting factual data including the Veteran's medical history and accounts for the evidence that may weigh against the claim.  The Board acknowledges the provider's expertise and finds the opinion to be the most complete and most probative evidence in this matter and is adequate to adjudicate the claim.  

Accordingly, service connection for an acquired psychiatric disorder is warranted.  


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

Although the Board sincerely regrets the additional delay, another remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim for TDIU so that every possible consideration is afforded.

As the severity of the Veteran's newly service-connected acquired psychiatric disorder (and its effect on his employability) has not been considered by the AOJ, it would be premature for the Board to consider the matter of TDIU at this time.  

Accordingly, the case is REMANDED for the following action:

1. After implementing the Board's decision to grant service connection for an acquired psychiatric disorder and assigning a disability rating and effective date,  and after accomplishing any additional notification and/or development deemed warranted for the matter of entitlement to TDIU, the RO should review the Veteran's claims file and conduct any development deemed appropriate, to include obtaining an updated medical or vocational opinion (with examination only if deemed necessary by the provider) as to whether the Veteran's service-connected disability render him unemployable.  The claims file must be made available to the opinion provider, and the opinion provider should indicate in the report that the claims file has been reviewed.  The opinion provider should offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, taking into consideration his level of education, special training, and previous work experience, but not his age or impairment caused by nonservice-connected disabilities.  The opinion provider must include a complete rationale and full reasoning for all opinions and conclusions.

2. The AOJ should then review the record and readjudicate the claim for TDIU. If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


